Exhibit 10.1

CLASS C PREFERRED UNIT PURCHASE AGREEMENT

BY AND AMONG

ATLAS RESOURCE PARTNERS, L.P.

AND

ATLAS ENERGY, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINITIONS

     1   

Section 1.01 Definitions

     1   

Section 1.02 Accounting Procedures and Interpretation

     5   

Article II SALE AND PURCHASE

     5   

Section 2.01 Sale and Purchase

     5   

Section 2.02 Reserved

     5   

Section 2.03 Purchased Units

     5   

Section 2.04 Consideration

     6   

Section 2.05 Funding into Escrow

     6   

Section 2.06 Closing

     6   

Article III REPRESENTATIONS AND WARRANTIES OF ATLAS

     6   

Section 3.01 Existence

     6   

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

     7   

Section 3.03 Atlas SEC Documents

     8   

Section 3.04 No Material Adverse Change

     9   

Section 3.05 No Breach

     9   

Section 3.06 Authority

     9   

Section 3.07 Compliance with Laws

     9   

Section 3.08 Approvals

     10   

Section 3.09 Investment Company Status

     10   

Section 3.10 Offering

     10   

Section 3.11 Certain Fees

     10   

Section 3.12 Registration Rights

     10   

Article IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

     10   

Section 4.01 Valid Existence

     11   

Section 4.02 No Breach

     11   

Section 4.03 Investment

     11   

Section 4.04 Nature of Purchaser

     11   

Section 4.05 Receipt of Information; Authorization

     12   

Section 4.06 Restricted Securities

     12   

Section 4.07 Certain Fees

     12   

Section 4.08 Legend

     12   

Section 4.09 Short Selling

     12   

Section 4.10 Receipt of Information

     12   

Article V COVENANTS

     13   

Section 5.01 Anti-dilution Protection

     13   

Section 5.02 Reserved

     13   

Section 5.03 Taking of Necessary Action

     13   

 

i



--------------------------------------------------------------------------------

Section 5.04 Public Filings

     13   

Section 5.05 Use of Proceeds

     13   

Section 5.06 Tax Information

     13   

Section 5.07 NYSE Listing of Common Units

     13   

Section 5.08 Adoption of Certificate of Designation

     13   

Article VI CLOSING CONDITIONS

     14   

Section 6.01 Conditions to the Closing.

     14   

Section 6.02 Atlas Deliveries

     15   

Section 6.03 Purchaser Deliveries

     15   

Article VII INDEMNIFICATION, COSTS AND EXPENSES

     16   

Section 7.01 Indemnification by Atlas

     16   

Section 7.02 Indemnification by Purchasers

     16   

Section 7.03 Indemnification Procedure

     16   

Article VIII MISCELLANEOUS

     17   

Section 8.01 Interpretation

     17   

Section 8.02 Survival of Provisions

     18   

Section 8.03 No Waiver; Modifications in Writing.

     18   

Section 8.04 Binding Effect; Assignment.

     18   

Section 8.05 Aggregation of Purchased Units

     19   

Section 8.06 Communications

     19   

Section 8.07 Removal of Legend

     19   

Section 8.08 Entire Agreement

     20   

Section 8.09 Governing Law

     20   

Section 8.10 Execution in Counterparts

     20   

Section 8.11 Termination.

     20   

Section 8.12 Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Units

     21   

Section 8.13 Obligations Limited to Parties to Agreement

     21   

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule 2.01 – Commitment Amount

 

Exhibit A -   Form of Atlas Resource Partners, L.P. Officer’s Certificate
Exhibit B -   Form of Certificate of Designation of Class C Units Exhibit C -  
Form of Common Unit Purchase Warrant

 

iii



--------------------------------------------------------------------------------

CLASS C PREFERRED UNIT PURCHASE AGREEMENT

This CLASS C PREFERRED UNIT PURCHASE AGREEMENT, is entered into as of June 9,
2013 (this “Agreement”), by and among ATLAS RESOURCE PARTNERS, L.P., a Delaware
limited partnership (“Atlas”), and Atlas Energy, L.P., a Delaware limited
partnership (“Purchaser”).

WHEREAS, simultaneously with the execution of this Agreement, Atlas is entering
into a definitive purchase and sale agreement to acquire certain assets and
entities from EP Energy E&P Company, L.P. and EPE Nominee Corp., and Atlas and
Purchaser are entering into an assignment and assumption agreement to assign
certain of Atlas’ rights and obligations under the Acquisition Agreement to
Purchaser (together, the “Acquisition”);

WHEREAS, Atlas desires to finance a portion of the Acquisition through the sale
of Class C Units (defined below), and the Purchaser desires to purchase Class C
Units from Atlas, each in accordance with the provisions of this Agreement;

WHEREAS, it is a condition to the obligations of the Purchaser and Atlas under
this Agreement that the Acquisition be expected to be consummated substantially
concurrently with the issuance of the Class C Units;

WHEREAS, Atlas has agreed to issue certain Warrants (defined below) to
Purchaser, in accordance with the provisions of this Agreement; and

WHEREAS, Atlas has agreed to provide the Purchaser with registration rights with
respect to the Purchased Units (defined below) acquired pursuant to this
Agreement and the Common Units underlying the Warrants.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Atlas and Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Acquisition” shall have the meaning specified in the recitals.

“Acquisition Agreement” means that certain Purchase and Sale Agreement dated as
of the date hereof, among Atlas, EP Energy E&P Company, L.P. and EPE Nominee
Corp.

“Acquisition Closing Date” means the date on which the Acquisition is
consummated.



--------------------------------------------------------------------------------

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Assignment Agreement” means that certain Assignment and Assumption Agreement
dated as of the date hereof, between Atlas and Purchaser.

“Atlas” shall have the meaning specified in the introductory paragraph.

“Atlas Financial Statements” shall have the meaning specified in Section 3.03.

“Atlas Related Parties” shall have the meaning specified in Section 7.02.

“Atlas SEC Documents” shall have the meaning specified in Section 3.03.

“Basic Documents” means, collectively, the Escrow Agreement, this Agreement, the
Common Unit Purchase Warrant, the Registration Rights Agreement, the Acquisition
Agreement, the Assignment Agreement and any and all other agreements or
instruments executed and delivered by the Parties to evidence the execution,
delivery and performance of this Agreement, and any amendments, supplements,
continuations or modifications thereto.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Certificate of Designation” means the Certificate of Designation of the powers,
preferences and relative, participating, optional, and other special rights and
qualifications, limitations and restrictions thereof of Class C Preferred Units
of Atlas Resource Partners, L.P., a form of which is attached hereto as Exhibit
B.

“Class C Units” means the convertible Class C preferred limited partnership
units of Atlas having the rights, preferences and designations set forth in the
Certificate of Designation.

“Class C Unit Price” shall have the meaning specified in Section 2.04.

“Closing” shall have the meaning specified in Section 2.06.

“Closing Date” shall have the meaning specified in 2.06.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth on Schedule 2.01 to this
Agreement under the heading “Purchaser’s Allocated Purchase Price.”

“Common Unit Purchase Warrant” means a warrant to purchase Common Units of
Atlas, a form of which is attached hereto as Exhibit C.

“Common Units” means the Common Units of Atlas representing limited partner
interests having the rights, preferences and designations set forth in the
Limited Partnership Agreement.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Escrow Agreement” means the escrow agreement to be entered into no less than
five (5) days prior to the Closing Date (or such other period of time reasonably
acceptable to the Purchaser) among Atlas, the Purchaser and an escrow agent,
which shall contain reasonable and customary terms to be approved by Atlas and
the Purchaser.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Atlas, its
Subsidiaries or any of their Property or of the Purchaser.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

3



--------------------------------------------------------------------------------

“Limited Partnership Agreement” shall have the meaning specified in
Section 2.03.

“Net Proceeds” means the aggregate amount delivered for the Purchased Units as
set forth on Schedule 2.01, less any expenses incurred by Atlas in connection
with the Basic Documents.

“Party” or “Parties” means Atlas and the Purchaser, individually or
collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.”Property” means any interest
in any kind of property or asset, whether real, personal or mixed, or tangible
or intangible.

“Purchased Securities” means the Purchased Units, the Warrants and the Common
Units underlying the Purchased Units and the Warrants.

“Purchased Units” means the Class C Units to be issued and sold to the Purchaser
pursuant to this Agreement.

“Purchaser” shall have the meaning specified in the introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement or
the Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Qualified Equity Offering” shall have the meaning specified in Section 2.07.

“Qualified Offering Notice” shall have the meaning specified in Section 2.07.

“Registration Rights Agreement” means the registration rights agreement to be
entered into at or before Closing between Atlas and the Purchaser, which shall
contain reasonable and customary terms to be approved by Atlas and the
Purchaser.

“Representatives” of any Person means the officers, managers, directors,
employees, agents, affiliates, control persons, counsel, investment bankers and
other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity, of which
a majority of the outstanding equity interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency), is at the time, directly or indirectly, owned or controlled by
such Person or one or more of its Subsidiaries.

“Terminating Breach” shall have the meaning specified in Section 8.11(a).

“Warrant” shall have the meaning specified in Section 2.01.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made in accordance with GAAP applied on a consistent basis
during the periods involved (except, in the case of unaudited statements, as
permitted by Form 10-Q promulgated by the Commission) and in compliance as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Contemporaneously with the consummation of the
Acquisition, and subject to the terms and conditions of this Agreement, at the
Closing Atlas hereby agrees to issue and sell to Purchaser, and Purchaser hereby
agrees, to purchase from Atlas, subject to Section 2.03, the number of Purchased
Units set forth opposite its name on Schedule 2.01 hereto. Purchaser agrees to
pay Atlas the Class C Unit Price for each such Purchased Unit. Purchaser will
also receive, for no additional consideration, a warrant (the “Warrants”) to
purchase Common Units in an amount equal to fifteen percent (15%) of the number
of Purchased Units set forth opposite the Purchaser’s name on Schedule 2.01
hereto (as such number may be amended in accordance with Section 2.07).

Section 2.02 Reserved.

Section 2.03 Purchased Units. The number of Purchased Units to be issued and
sold to Purchaser will be equal to Purchaser’s Commitment Amount divided by the
Class C Unit Price; provided, however, that upon completion of a Qualified
Equity Offering, Purchaser shall be entitled to reduce Purchaser’s Commitment
Amount as provided in Section 2.07. The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Class C Units

 

5



--------------------------------------------------------------------------------

as set forth in the Amended and Restated Agreement of Limited Partnership of
Atlas, dated as of March 13, 2012, as the same has been amended from time to
time (the “Limited Partnership Agreement”), including as will be amended by the
Certificate of Designation in the form annexed hereto as Exhibit B, which Atlas
will cause to be adopted no later than immediately prior to the issuance and
sale of Class C Units contemplated by this Agreement. References herein to the
Limited Partnership Agreement shall include or exclude the Certificate of
Designation as the context requires.

Section 2.04 Consideration. The amount per Class C Unit Purchaser will pay to
Atlas to purchase the Purchased Units shall be $23.10 (the “Class C Unit
Price”).

Section 2.05 Funding into Escrow. Purchaser shall deposit its Commitment Amount,
or such reduced amount as may be established by Atlas in its sole discretion,
into an escrow account established under the Escrow Agreement no later than one
Business Day prior to the Closing Date. On the Closing Date, upon receipt of
satisfactory evidence that the conditions set forth in Article VI have been
satisfied or waived, pursuant to Section 2.06 Purchaser shall deliver notice to
the Escrow Agent (as such term is defined in the Escrow Agreement) to promptly
and timely release the funds escrowed under the Escrow Agreement to Atlas.

Section 2.06 Closing. Subject to satisfaction or waiver of the conditions set
forth in Article VI, the execution and delivery of the Basic Documents (other
than this Agreement, the Acquisition Agreement and the Assignment Agreement),
the release of the funds escrowed under the Escrow Agreement to Atlas pursuant
to the terms of the Escrow Agreement, and the execution and delivery of all
other instruments, agreements and other documents required by this Agreement,
the closing with respect to the purchase and sale of the Class C Units (the
“Closing”) shall take place on a date (the “Closing Date”) concurrent with the
Acquisition Closing Date, provided that Atlas shall take reasonable efforts to
provide Purchaser five Business Days (or such shorter period as shall be
agreeable to Purchaser but in any event no less than two Business Days) prior
written notice of such designated Closing Date.

Section 2.07 Commitment Amounts. Notwithstanding Section 2.06 hereof, if, prior
to the Closing Date, Atlas completes and receives proceeds in excess of $275
million from an offering of any of its equity securities (other than the
offering contemplated by this Agreement) (a “Qualified Equity Offering”),
Purchaser’s Commitment Amount shall automatically be reduced by an amount equal
to the amount of proceeds raised in the Qualified Equity Offering in excess of
$275 million. Atlas shall amend Schedule 2.01 accordingly to reflect such
reduction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ATLAS

Atlas represents and warrants to the Purchaser, on and as of the date of this
Agreement and on and as of the Closing Date, as follows:

Section 3.01 Existence. Each of Atlas and its Subsidiaries: (i) is a
corporation, limited partnership, partnership or limited liability company, as
applicable, duly organized, validly existing and in good standing under the Laws
of the state or other jurisdiction of its incorporation or organization;
(ii) has all requisite power and authority, and has all material governmental

 

6



--------------------------------------------------------------------------------

licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the Atlas SEC Documents, except where the
failure to obtain such licenses, authorizations, consents and approvals would
not reasonably be expected to have a material adverse effect on Atlas. Each of
Atlas and its Subsidiaries is duly qualified or licensed and in good standing as
a foreign limited partnership, limited liability company, limited partnership,
partnership or corporation, as applicable, and is authorized to do business in
each jurisdiction in which the ownership or leasing of its respective Properties
or the character of its respective operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not reasonably be expected to have a
material adverse effect on Atlas.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a) As of June 7, 2013, and prior to the issuance and sale of the Purchased
Units, the issued and outstanding limited partnership interests of Atlas consist
of 44,447,284 Common Units, Class A Units and 3,836,554 Class B units (each as
defined in the Limited Partnership Agreement). All of the outstanding Common
Units, Class A Units, Class B Units and Incentive Distribution Rights (as
defined in the Limited Partnership Agreement) have been duly authorized and
validly issued in accordance with applicable Law and the Limited Partnership
Agreement and are fully paid (to the extent required under the Limited
Partnership Agreement) and non-assessable (except as such non-assessability may
be affected by Section 17-607 of the Delaware LP Act).

(b) Other than Atlas’s existing Long-Term Incentive Plans, and other existing
management compensation arrangements, Atlas has no equity compensation plans
that contemplate the issuance of Common Units (or securities convertible into or
exchangeable for Common Units). Atlas has no outstanding indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which the holders of Common Units may vote.
Except as set forth in the first sentence of this Section 3.02(b), as
contemplated by this Agreement, as are contained in the Limited Partnership
Agreement, or as described in the Atlas SEC Documents, there are no outstanding
or authorized (i) options, warrants, preemptive rights, subscriptions, calls or
other rights, convertible securities, agreements, claims or commitments of any
character obligating Atlas or any of its Subsidiaries to issue, transfer or sell
any limited partnership interests or other equity interests in Atlas or any of
its Subsidiaries or securities convertible into or exchangeable for such limited
partnership interests or other equity interests, (ii) obligations of Atlas or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any limited
partnership interests or other equity interests in Atlas or any of its
Subsidiaries or any such securities or agreements listed in clause (i) of this
sentence or (iii) voting trusts or similar agreements to which Atlas or any of
its Subsidiaries is a party with respect to the voting of the equity interests
of Atlas or any of its Subsidiaries.

(c) All of the issued and outstanding equity interests of each of Atlas’s
Subsidiaries are owned, directly or indirectly, by Atlas free and clear of any
Liens (except for such restrictions as may exist under applicable Law and except
for such Liens as may be imposed under Atlas’s or its Subsidiaries’ credit
facilities filed as exhibits to the Atlas SEC Documents), and all such ownership
interests have been duly authorized and validly issued and

 

7



--------------------------------------------------------------------------------

are fully paid (to the extent required by applicable Law and the organizational
documents of Atlas’s Subsidiaries, as applicable) and non-assessable (except as
non-assessability may be affected by Section 17-607 of the Delaware LP Act or
the organizational documents of Atlas’s Subsidiaries, as applicable) and free of
preemptive rights, with no personal liability attaching to the ownership
thereof.

(d) The offer and sale of the Purchased Units and the limited partner interests
represented thereby, and the Common Units issuable upon conversion of the
Purchased Units in accordance with the terms of the Class C Units as reflected
in the Certificate of Designation, are or will be duly authorized by Atlas
pursuant to the Limited Partnership Agreement, as amended by the Certificate of
Designation, prior to the Closing and, when issued and delivered to the
Purchaser against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Limited Partnership Agreement) and non-assessable (except
as such non-assessability may be affected by Section 17-607 of the Delaware LP
Act) and will be free of any and all Liens and restrictions on transfer, other
than restrictions on transfer under the Limited Partnership Agreement, the
Registration Rights Agreement and applicable state and federal securities Laws
and other than such Liens as are created by the Purchaser.

(e) Atlas’s currently outstanding Common Units are quoted on The New York Stock
Exchange and Atlas has not received any notice of delisting.

(f) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Class C Units as set forth in the Limited Partnership
Agreement, as amended by the Certificate of Designation.

Section 3.03 Atlas SEC Documents. Atlas has filed with the Commission all forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act or the Securities Act (all such documents filed on
or prior to the date of this Agreement, collectively, the “Atlas SEC
Documents”). The Atlas SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Atlas Financial Statements”), at the time filed (in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed Atlas SEC Document filed prior to the date of
this Agreement) (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, (ii) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be, (iii) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (iv) were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission) and (v) fairly presented (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position and
status of the business of Atlas as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended. Grant
Thornton LLP is an independent registered public accounting firm with respect to
Atlas and has not resigned or been dismissed as independent registered public
accountants of Atlas as a result of or in connection with any disagreement with
Atlas on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.

 

8



--------------------------------------------------------------------------------

Section 3.04 Litigation. Except as set forth in the Atlas SEC Documents, there
is no Action pending or, to the knowledge of Atlas, threatened in writing
against Atlas or any of its Subsidiaries that would reasonably be expected to
prevent the consummation of the transactions contemplated by this Agreement.

Section 3.05 No Breach. The execution, delivery and performance by Atlas of the
Basic Documents to which it is a party and all other agreements and instruments
in connection with the transactions contemplated by the Basic Documents, and
compliance by Atlas with the terms and provisions hereof and thereof, do not
(a) violate any provision of any Law applicable to Atlas or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation of any provision of the Certificate of Limited Partnership of
Atlas or the Limited Partnership Agreement, as amended by the Certificate of
Designation, or any organizational documents of any of Atlas’s Subsidiaries,
(c) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (i) any material note, bond, mortgage, license, or loan or credit
agreement to which Atlas or any of its Subsidiaries is a party or by which Atlas
or any of its Subsidiaries or any of their respective Properties may be bound or
(ii) any other material agreement, instrument or obligation, or (d) result in or
require the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by Atlas or any of its
Subsidiaries, except in the cases of clauses (a), (c) and (d) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 3.05 would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Atlas.

Section 3.06 Authority. Atlas has all necessary limited partnership power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by Atlas of each of the Basic
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents constitute the legal, valid and binding
obligations of Atlas, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity. Except as contemplated by this Agreement, no approval by the holders of
Common Units is required as a result of Atlas’s issuance and sale of the
Purchased Units.

Section 3.07 Compliance with Laws. Neither Atlas nor any of its Subsidiaries is
in violation of any judgment, decree or order or any Law applicable to Atlas or
its Subsidiaries, except as would not, individually or in the aggregate, have a
material adverse effect on Atlas. Atlas and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or

 

9



--------------------------------------------------------------------------------

in the aggregate, reasonably be expected to have a material adverse effect on
Atlas, and neither Atlas nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on Atlas.

Section 3.08 Approvals. Except as contemplated by this Agreement, as required
under the HSR Act, or as required by the Commission in connection with Atlas’s
obligations under the Registration Rights Agreement, no authorization, consent,
approval, waiver, license, qualification or written exemption from, nor any
filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by Atlas of any of the Basic Documents to which it is a
party, except where the failure to receive such authorization, consent,
approval, waiver, license, qualification or written exemption or to make such
filing, declaration, qualification or registration would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on
Atlas.

Section 3.09 Investment Company Status. Atlas is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 3.10 Offering. Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Atlas nor any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

Section 3.11 Certain Fees. The Purchaser shall not be liable for any fees or
commissions payable by Atlas to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Securities or the consummation of
the transactions contemplated by this Agreement. Atlas agrees that it will
indemnify and hold harmless Purchaser from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by Atlas or alleged to have been incurred by Atlas in
connection with the sale of Purchased Securities or the consummation of the
transactions contemplated by this Agreement.

Section 3.12 Registration Rights. Neither the execution of this Agreement nor
the issuance of the Purchased Units as contemplated by this Agreement gives rise
to any rights for or relating to the registration of any securities of Atlas,
other than pursuant to the Registration Rights Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Atlas with respect to itself, on and
as of the date of this Agreement and on and as of the Closing Date, as follows:

 

10



--------------------------------------------------------------------------------

Section 4.01 Valid Existence. Purchaser (i) is duly organized, validly existing
and in good standing under the Laws of the State of Delaware and (ii) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals, necessary to own its Properties and carry on its
business as its business is now being conducted, except where the failure to
obtain such licenses, authorizations, consents and approvals would not have and
would not reasonably be expected to have a Purchaser Material Adverse Effect.

Section 4.02 No Breach. The execution, delivery and performance by Purchaser of
the Basic Documents to which it is a party and all other agreements and
instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by Purchaser with the terms and
provisions hereof and thereof and the purchase of the Purchased Units by
Purchaser do not (a) violate any provision of any Law, governmental permit,
determination or award having applicability to Purchaser or any of its
Properties, (b) conflict with or result in a violation of any provision of the
organizational documents of Purchaser or (c) require any consent (other than
standard internal consents), approval or notice under or result in a violation
or breach of or constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation or
acceleration) under (i) any material note, bond, mortgage, license, or loan or
credit agreement to which Purchaser is a party or by which Purchaser or any of
its Properties may be bound or (ii) any other such material agreement,
instrument or obligation, except in the case of clauses (a) and (c) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 4.03 Investment. The Purchased Units are being acquired for Purchaser’s
own account, not as a nominee or agent, and with no present intention of
distributing the Purchased Units or any part thereof, and Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities Laws of
the United States of America or any state, without prejudice, however, to
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of the Purchased Units under a registration statement under the Securities Act
and applicable state securities Laws or under an exemption from such
registration available thereunder (including, if available, Rule 144 promulgated
thereunder). If Purchaser should in the future decide to dispose of any of the
Purchased Units, Purchaser understands and agrees that it may do so only (a)(i)
in compliance with the Securities Act and applicable state securities Law, as
then in effect, or pursuant to an exemption therefrom (including Rule 144 under
the Securities Act) or (ii) in the manner contemplated by any registration
statement pursuant to which such securities are being offered, and (b) if no
stop-transfer instructions will be in effect with respect to such securities.

Section 4.04 Nature of Purchaser. Purchaser represents and warrants to, and
covenants and agrees with, Atlas that (a) it is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated by the Commission pursuant
to the Securities Act and (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Securities, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.

 

11



--------------------------------------------------------------------------------

Section 4.05 Receipt of Information; Authorization. Purchaser acknowledges that
it has (a) had access to the Atlas SEC Documents, (b) had access to information
regarding the Acquisition and its potential effect on Atlas’s operations and
financial results and (c) been provided a reasonable opportunity to ask
questions of and receive answers from Representatives of Atlas regarding such
matters.

Section 4.06 Restricted Securities. Purchaser understands that the Purchased
Securities it is purchasing are characterized as “restricted securities” under
the federal securities Laws inasmuch as they are being acquired from Atlas in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In connection with the
foregoing, Purchaser represents that it is knowledgeable with respect to Rule
144 of the Commission promulgated under the Securities Act.

Section 4.07 Certain Fees. No fees or commissions will be payable by Purchaser
to brokers, finders or investment bankers with respect to the sale of any of the
Purchased Securities or the consummation of the transactions contemplated by
this Agreement. Atlas will not be liable for any such fees or commissions.
Purchaser agrees that it will indemnify and hold harmless Atlas from and against
any and all claims, demands or liabilities for broker’s, finder’s, placement or
other similar fees or commissions incurred by Purchaser or alleged to have been
incurred by Purchaser in connection with the purchase of Purchased Securities or
the consummation of the transactions contemplated by this Agreement.

Section 4.08 Legend. The Purchased Securities (other than the Warrants) shall
not be evidenced by physical certificates. It is understood that the
certificates evidencing the Warrants and, if any certificates are issued for the
other Purchased Securities, such certificates initially will bear the following
legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. These securities may not be sold, offered for sale, pledged (except in
connection with a bona fide margin account or other loan or financing
arrangement secured by these securities) or hypothecated in the absence of a
registration statement in effect with respect to the securities under such Act
or pursuant to an exemption from registration thereunder and, in the case of a
transaction exempt from registration, unless sold pursuant to Rule 144 under
such Act or the issuer has received documentation reasonably satisfactory to it
that such transaction does not require registration under such Act.”

Section 4.09 Short Selling. Purchaser represents that it has not entered into
any Short Sales of any of the securities of Atlas owned by it between the time
it first began discussions with Atlas about the transactions contemplated by
this Agreement and the date hereof.

Section 4.10 Receipt of Information. The Purchaser (a) has carefully reviewed
the Atlas SEC Documents and has been furnished with all other materials that it
considers relevant to an investment in the Purchased Securities, has had a full
opportunity to ask questions of and receive answers from Atlas or any person or
persons acting on behalf of Atlas concerning the terms and conditions of an
investment in the Purchased Securities; (b) has conducted, to the extent it

 

12



--------------------------------------------------------------------------------

deemed necessary, an independent investigation of such matters as, in its
judgment, is necessary for it to make an informed investment decision with
respect to the Purchased Securities and Atlas; (c) is not relying upon, and has
not relied upon, any statement, representation or warranty made by any person
except for the statements, representations and warranties contained in this
Agreement and the Atlas SEC Documents; and (d) has made all decisions in
connection with the offer and sale of the Purchased Securities as the result of
arm’s-length negotiations.

ARTICLE V

COVENANTS

Section 5.01 Anti-dilution Protection. The Purchased Units are subject to the
anti-dilution provisions set forth in the Limited Partnership Agreement, as
amended by the Certificate of Designation, a form of which is attached hereto as
Exhibit B, and the Warrants are subject to the anti-dilution provisions set
forth in the Common Unit Purchase Warrant, a form of which is attached hereto as
Exhibit C.

Section 5.02 Reserved.

Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
Atlas and Purchaser will, and Atlas shall cause each of its Subsidiaries to, use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of Purchaser or Atlas, as the case may be, advisable for the consummation of the
transactions contemplated by this Agreement and the other Basic Documents.

Section 5.04 Public Filings. Atlas shall timely file any filings and notices
required to be made by Atlas by the Commission or applicable Law with respect to
the transactions contemplated hereby.

Section 5.05 Use of Proceeds. Atlas intends to use the net proceeds from the
sale of the Purchased Units to partially finance the Acquisition.

Section 5.06 Tax Information. Atlas shall cooperate with the Purchaser and
provide Purchaser with any reasonably requested tax information related to its
ownership of the Purchased Units.

Section 5.07 NYSE Listing of Common Units. Promptly following the Closing Date,
Atlas will submit an additional listing application to The New York Stock
Exchange with respect to the Common Units underlying each of the Purchased Units
and the Warrants.

Section 5.08 Adoption of Certificate of Designation. On or before the Closing
Date, Atlas will adopt the Certificate of Designation in substantially the same
form as attached hereto as Exhibit B.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

CLOSING CONDITIONS

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units and the Warrants shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by either Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

(ii) any waiting period under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or been terminated;

(iii) there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement; and

(iv) Atlas shall have consummated or shall expect to consummate the Acquisition
substantially on the terms set forth in the Acquisition Agreement and the
Assignment Agreement.

(b) Purchaser’s Conditions. The respective obligation of Purchaser to consummate
the purchase of the Purchased Units and receipt of the Warrants shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) Atlas shall have performed and complied with the covenants and agreements
contained in this Agreement in all material respects that are required to be
performed and complied with by Atlas on or prior to the Closing Date;

(ii) the representations and warranties of Atlas contained in this Agreement
that are qualified by materiality or material adverse effect shall be true and
correct when made and as of the Closing Date and all other representations and
warranties shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only);

(iii) Atlas shall have delivered, or caused to be delivered, to Purchaser at the
Closing, Atlas’s closing deliveries described in Section 6.02 of this Agreement;
and

 

14



--------------------------------------------------------------------------------

(iv) Atlas shall have raised or borrowed an amount that, when combined with the
Net Proceeds and cash on hand, is sufficient for Atlas to complete the
Acquisition.

(c) Atlas’s Conditions. The obligation of Atlas to consummate the sale of the
Purchased Units and the issuance of the Warrants to Purchaser shall be subject
to the satisfaction on or prior to the Closing Date of the following conditions
with respect to Purchaser (which may be waived by Atlas in writing, in whole or
in part, to the extent permitted by applicable Law):

(i) Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement in all material respects that are
required to be performed and complied with by Purchaser on or prior to the
Closing Date;

(ii) the representations and warranties of Purchaser contained in this Agreement
that are qualified by materiality or Purchaser Material Adverse Effect shall be
true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

(iii) the funds escrowed pursuant to the Escrow Agreement shall have been
released to Atlas;

(iv) Purchaser shall have delivered, or caused to be delivered, to Atlas at the
Closing, Purchaser’s closing deliveries described in Section 6.03 of this
Agreement.

Section 6.02 Atlas Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Atlas will deliver, or cause to be delivered, to
Purchaser:

(a) a letter instructing Atlas’s transfer agent to issue Class C Units evidenced
by book entry positions in the name of the Purchaser, or, if Atlas is acting as
the transfer agent for the Class C Units, a letter from Atlas to the Purchaser
evidencing the number of Purchased Units set forth on Schedule 2.01 hereto, free
and clear of any Liens, encumbrances or interests of any other party;

(b) a General Partner’s Certificate in substantially the form attached to this
Agreement as Exhibit A;

(c) the Registration Rights Agreement, containing reasonable and customary terms
approved by Atlas and the Purchaser, which shall have been duly executed by
Atlas; and

(d) the Common Unit Purchase Warrant in substantially the form attached to this
Agreement as Exhibit C, which shall have been duly executed by Atlas.

Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Purchaser will deliver, or cause to be delivered,
to Atlas:

 

15



--------------------------------------------------------------------------------

(a) notice to the Escrow Agent instructing the Escrow Agent to release the funds
escrowed pursuant to the Escrow Agreement in respect of Purchaser to Atlas;

(b) the Registration Rights Agreement, containing reasonable and customary terms
approved by Atlas and the Purchaser, which shall have been duly executed by
Purchaser; and

(c) an Officer’s Certificate in form and substance reasonably satisfactory to
Atlas.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by Atlas. Atlas agrees to indemnify Purchaser and
its Representatives (collectively, “Purchaser Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly upon demand, pay and
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to (i) any actual or proposed
use by Atlas of the proceeds of the sale of the Purchased Units or (ii) the
breach of any of the representations, warranties or covenants of Atlas contained
herein; provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty.

Section 7.02 Indemnification by Purchaser. Purchaser agrees to indemnify Atlas
and its Representatives (collectively, “Atlas Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly upon demand, pay and
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of or in any way related to the breach of any of the
representations, warranties or covenants of Purchaser contained herein.

Section 7.03 Indemnification Procedure. Promptly after any Atlas Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action
or proceeding by a third party, which the Indemnified Party believes in good
faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature

 

16



--------------------------------------------------------------------------------

and the basis of such claim to the extent then known. The Indemnifying Party
shall have the right to defend and settle, at its own expense and by its own
counsel who shall be reasonably acceptable to the Indemnified Party, any such
matter as long as the Indemnifying Party pursues the same diligently and in good
faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include furnishing the Indemnifying Party with
any books, records and other information reasonably requested by the
Indemnifying Party and in the Indemnified Party’s possession or control. Such
cooperation of the Indemnified Party shall be at the cost of the Indemnifying
Party. After the Indemnifying Party has notified the Indemnified Party of its
intention to undertake to defend or settle any such asserted liability, and for
so long as the Indemnifying Party diligently pursues such defense, the
Indemnifying Party shall not be liable for any additional legal expenses
incurred by the Indemnified Party in connection with any defense or settlement
of such asserted liability; provided, however, that the Indemnified Party shall
be entitled (i) at its expense, to participate in the defense of such asserted
liability and the negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has failed to assume the defense or employ counsel reasonably
acceptable to the Indemnified Party or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever Atlas has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Atlas unless otherwise
specified. Whenever any determination, consent or approval is to be made or
given by Purchaser under this Agreement, such action shall be in Purchaser’s
sole discretion unless otherwise specified. If any provision in the Basic
Documents is held to be illegal, invalid, not binding or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding or unenforceable provision
had never comprised a part of the Basic Documents, and the remaining provisions
shall remain in full force and effect. The Basic Documents have been reviewed
and negotiated by sophisticated parties with access to legal counsel and shall
not be construed against the drafter.

 

17



--------------------------------------------------------------------------------

Section 8.02 Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement and the issuance and delivery of the Purchased Units for a period of
one year, with the exception the that representations and warranties set forth
in Sections 3.01, 3.02, 3.05(b), 3.06, 3.10 and Section 4.01 shall survive
perpetually. The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Atlas and the Purchaser
pursuant to Section 3.11, Section 4.07 and Article VII of this Agreement shall
remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties referencing the particular
Article or Section, regardless of any purported general termination of this
Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Atlas
from the terms of any provision of this Agreement or any other Basic Document
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on any Party in any case shall entitle any
Party to any other or further notice or demand in similar or other
circumstances.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Atlas, Purchaser, and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, this Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the Parties to this Agreement and as
provided in Article VII, and their respective successors and permitted assigns.

 

18



--------------------------------------------------------------------------------

(b) Assignment of Purchased Units and Warrants. All or any portion of a
Purchaser’s Purchased Units purchased pursuant to this Agreement or Warrants may
be sold, assigned or pledged by Purchaser, subject to compliance with applicable
securities Laws.

(c) Assignment of Rights. Purchaser may assign all or any portion of its rights,
subject to an express assumption of each of the obligations under this
Agreement, without the consent of Atlas to any Affiliate of Purchaser, and in
each case the assignee shall be deemed to be a Purchaser hereunder with respect
to such assigned rights or obligations and shall agree to be bound by the
provisions of this Agreement. Except as expressly permitted by this
Section 8.04(c), such rights and obligations may not otherwise be transferred
except with the prior written consent of Atlas (which consent shall not be
unreasonably withheld), in which case the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights or obligations and
shall agree to be bound by the provisions of this Agreement. Schedule 2.01 shall
be revised to reflect the actual Purchaser(s) and allocations at the Closing.

Section 8.05 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 8.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses set
forth on the signature pages hereof or to such other address as Atlas or
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery or via electronic mail.

Section 8.07 Removal of Legend. Atlas shall remove the legend described in
Section 4.08 from any certificates evidencing the Purchased Units, or such
similar restrictive legend attached to the book-entry position evidencing the
Purchased Units held by the transfer agent of Atlas, at the request of a
Purchaser submitting to Atlas such documentation as may be reasonably requested
by Atlas or required by its transfer agent, unless Atlas, with the advice of
counsel, reasonably determines that such removal is inappropriate; provided that
Atlas shall provide an opinion of counsel to the transfer agent at no cost to
the Purchaser (if such an opinion can be given in light of the facts of the
situation), and the Purchaser shall not be required to provide an opinion, in
the event a Purchaser is effecting a sale of such Purchased Units pursuant to
Rule 144 under the Securities Act or an effective registration statement, in
which case Atlas shall cooperate with Purchaser to effect removal of such
legend. Subject to the Limited Partnership Agreement, the legend described in
Section 4.08 shall be removed and Atlas shall issue a certificate without such
legend to the holder of Purchased Units, or shall instruct the transfer agent to
remove such legend from the book-entry position evidencing the Purchased Units,
if, unless otherwise required by state securities Laws, (i) such Purchased Units
are sold pursuant to an effective registration statement, (ii) in connection
with a sale, assignment or other transfer, such holder provides Atlas with an
opinion of a law firm reasonably acceptable to Atlas, in a generally acceptable
form, to the effect that such sale, assignment or transfer of such Purchased

 

19



--------------------------------------------------------------------------------

Units may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides Atlas with reasonable assurance
that such Purchased Units can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A under the Securities Act. Atlas shall bear all costs and
expenses associated with the removal of a legend pursuant to this Section 8.08.

Section 8.08 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein with respect to the rights
granted by Atlas or a Purchaser set forth herein or therein. This Agreement and
the other Basic Documents supersede all prior agreements and understandings
between the Parties with respect to such subject matter.

Section 8.09 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.

Section 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 8.11 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated on or any time prior to the Closing by Purchaser or by Atlas, in each
case, (A) upon a breach of any representation or warranty of any other Party set
forth in this Agreement, or (B) upon a breach in any material respect of any
covenant or agreement on the part of any other Party set forth in this Agreement
(either (A) or (B) above being a “Terminating Breach”) if such Terminating
Breach would cause the satisfaction of the conditions to the terminating Party’s
obligations to be impossible and such Terminating Breach is not cured within 20
Business Days after written notice from the terminating Party.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate on or any time prior to the Closing:

(i) if the Closing shall not have occurred on or before the date on which the
Acquisition Agreement is terminated;

(ii) if the Acquisition has not closed by the date that is 180 days after the
date hereof; or

(iii) if a Law shall have been enacted or promulgated, or if any Action shall
have been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement and the consummation of the
transactions contemplated by the Acquisition Agreement and the Assignment
Agreement illegal.

 

20



--------------------------------------------------------------------------------

(c) In the event of the termination of this Agreement as provided in
Section 8.11(a) or Section 8.11(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except as set forth in Article VII of this Agreement
and except with respect to the requirement to comply with any confidentiality
agreement in favor of Atlas; provided that nothing herein shall relieve any
Party from any liability or obligation with respect to any willful breach of
this Agreement.

Section 8.12 Recapitalization, Exchanges, Etc. Affecting the Purchased Common
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of Atlas or any successor or
assign of Atlas (whether by merger, consolidation, sale of assets or otherwise)
that may be issued in respect of, in exchange for or in substitution of, the
Purchased Securities, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 8.13 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchaser (and its permitted assignees) and Atlas shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchaser and its
permitted assignees may be a corporation, limited partnership, partnership or
limited liability company, no recourse under this Agreement or the other Basic
Documents or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchaser or Atlas or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of the
Purchaser or Atlas or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchaser and Atlas
under this Agreement or the other Basic Documents or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation.

[The remainder of this page is intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  ATLAS RESOURCE PARTNERS, L.P.   By: Atlas Resource Partners GP, LLC, its
general partner   By:   /s/ Daniel Herz     Daniel Herz    

Senior Vice President of Corporate

Development and Strategy

Address for notices:

    Atlas Resource Partners, L.P.     1000 Commerce Dr., Suite 400    
Pittsburgh, PA 15275   Fax:   215-405-3882   Attn:   Sean P. McGrath

With copies to:

    Ledgewood, P.C.     1900 Market Street, Suite 750     Philadelphia, PA 19103
  Fax:   215-735-2513   Attn:   J. Baur Whittlesey     Mark E. Rosenstein

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

  ATLAS ENERGY, L.P.   By: Atlas Energy GP, LLC, its general partner   By:   /s/
Sean McGrath   Name: Sean P. McGrath   Title: Chief Financial Officer

Address for notices:

    Atlas Resource Partners, L.P.     1000 Commerce Dr., Suite 400    
Pittsburgh, PA 15275   Fax:   215-405-3882   Attn:   Sean P. McGrath

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule 2.01

 

Purchaser’s

Allocated

Purchase Price

  

Class C Units

  

Warrants

$124,999,990    5,411,255    811,688



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL PARTNER’S CERTIFICATE

ATLAS RESOURCE PARTNERS, L.P.

General Partner’s Certificate

Pursuant to Section 6.02(b) of the Class C Preferred Unit Purchase Agreement,
dated as of                     , 2013 (the “Agreement”), by and among Atlas
Resource Partners, L.P., a Delaware limited partnership (“Atlas Resource
Partners”) and Atlas Energy, L.P. (“Purchaser”), the undersigned hereby
certifies on behalf of Atlas Resource Partners, as follows (capitalized terms
used but not defined herein have the meaning assigned to them in the Agreement):

(A) Atlas Resource Partners has performed and complied with the covenants and
agreements contained in the Agreement in all material respects that are required
to be performed and complied with by Atlas Resource Partners on or prior to the
date hereof.

(B) The representations and warranties of Atlas Resource Partners contained in
the Agreement that are qualified by materiality or material adverse effect are
true and correct as of the date of the Agreement and as of the date hereof and
all other representations and warranties are true and correct in all material
respects as of the date of the Agreement and as of the date hereof, except that
representations made as of a specific date are true and correct as of such date
only.

 

Dated:                     , 2013     ATLAS RESOURCE PARTNERS GP, LLC     By:  
      Name:           Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF DESIGNATION OF THE POWERS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL, AND OTHER SPECIAL RIGHTS AND QUALIFICATIONS,
LIMITATIONS AND RESTRICTIONS THEREOF

OF

CLASS C CONVERTIBLE PREFERRED UNITS

ATLAS RESOURCE PARTNERS, L.P., a Delaware limited partnership (the
“Partnership”), pursuant to the provisions of the Delaware Revised Uniform
Limited Partnership Act and its Limited Partnership Agreement, does hereby state
and certify that, pursuant to the authority expressly vested in ATLAS RESOURCE
PARTNERS GP, LLC, its general partner (the “General Partner”), the General
Partner duly adopted the following resolution, which remains in full force and
effect as of the date hereof:

RESOLVED, that the Certificate of Designation of the Class C Convertible
Preferred Units of the Partnership dated as of [            ], 2013 (this
“Certificate of Designation”) be and hereby is adopted as follows:

RESOLVED, that each of the Class C Convertible Preferred Units rank equally in
all respects with one another and shall be subject to the following terms and
provisions:

1. Designation. There is hereby created a series of units designated as the
“Class C Convertible Preferred Units” (the “Preferred Units”). The number of
Preferred Units shall be [                    ] and the face value of each
Preferred Unit shall be the Execution Date Unit Price (the “Face Value”).

2. Definitions. For purposes of this Certificate of Designation, the following
terms have the meanings ascribed to them below. Capitalized terms used herein
without definition have the meanings ascribed to such terms in the Limited
Partnership Agreement.

“Certificate of Designation” has the meaning assigned to it in the recitals
hereof.

“Conversion Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner or the Partnership to act as conversion agent for
the Preferred Units; provided, that if no Conversion Agent is specifically
designated for the Preferred Units, the General Partner shall act in such
capacity.

“Conversion Rate” has the meaning assigned to it in Section 7 hereof.

“Distribution Payment Date” has the meaning assigned to it in Section 3 hereof.



--------------------------------------------------------------------------------

“Execution Date Unit Price” means $[        ].

“Expiration Date” has the meaning assigned to it in Section 9(d) hereof.

“Ex-distribution Date” is the first date upon which a sale of Common Units that
will settle regular way (T+3) will not transfer the right to receive the
relevant issuance or distribution from the seller of Common Units to its buyer.

“Face Value” has the meaning assigned to it in Section 1 hereof.

“Fair Market Value” of property means the amount that a willing buyer would pay
a willing seller in an arm’s-length transaction of such property, unless
otherwise stated, as determined in good faith by the Partnership.

“General Partner” has the meaning assigned to it in the recitals hereof.

“Holder” means the Person in whose name Preferred Units are registered, which
the Partnership and the Conversion Agent shall deem to be the owner of such
Preferred Units for the purpose of making distributions on, and settling
conversions of, as well as for other purposes relating to, such Preferred Units.

“Junior Units” means interests in the Partnership that, with respect to
distributions on such interests and distributions upon liquidation of the
Partnership, rank junior to the Preferred Units, including but not limited to
the Common Units. “Junior Units” do not include Class A Units, Class B Units or
Incentive Distribution Rights.

“Limited Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of March 13, 2012, as amended
from time to time.

“Liquidation Value” has the meaning assigned to it in Section 4 hereof.

“Mandatory Conversion Date” means [            ], 2016.

“Market Disruption Event” means the occurrence or existence for more than
one-half hour in the aggregate on any Scheduled Trading Day for the Common Units
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the New York Stock Exchange or otherwise) or
quoting, if applicable, in the Common Units or in any options, contracts or
future contracts relating to the Common Units and such suspension or limitation
occurs or exists at any time before 1:00 p.m., New York City time, on such day.

“Officer” means any of the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, any Vice President, the
Treasurer, any Assistant Treasurer, the Controller, any Assistant Controller,
the Secretary or any Assistant Secretary of the General Partner.

 

2



--------------------------------------------------------------------------------

“Optional Conversion Date” has the meaning assigned to it in Section 8(a)
hereof.

“Partnership” has the meaning assigned to it in the recitals hereof.

“Preferred Distributions” has the meaning assigned to it in Section 3 hereof.

“Purchase Agreement” has the meaning assigned to it in Section 5 hereof.

“Record Date” means (i) with respect to distributions on Common Units or
Preferred Units, the date established by the General Partner prior to any
Distribution Payment Date on which a holder of Common Units or Preferred Units,
as the case may be, must be a holder on the books of the Partnership to receive
the applicable distribution, and (ii) with respect to any distribution on Common
Units where, or other transaction or event in which, the holders of Common Units
have the right to receive any cash, security or other property, or transaction
or event in which Common Units are exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of holders of Common Units entitled to receive such cash,
securities or other property (whether such date is fixed by the General Partner
or by statute, contract or otherwise). Such Record Date shall apply regardless
of whether a particular Record Date is a Business Day.

“Reference Property” has the meaning assigned to it in Section 11(a) hereof.

“Reorganization Event” has the meaning assigned to it in Section 11(a) hereof.

“Reorganization Event Conversion” has the meaning assigned to it in Section 10
hereof.

“Reorganization Event Conversion Date” has the meaning assigned to it in
Section 10 hereof.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day on
the principal U.S. national or regional securities exchange or market on which
Common Units are listed or admitted for trading or, if Common Units are not
listed or admitted for trading on any U.S. national or regional securities
exchange or market, a Business Day.

“Spin-off” has the meaning assigned to it in Section 9(c) hereof.

“Tender Offer Valuation Period” has the meaning assigned to it in Section 9(c)
hereof.

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) (x) the New York Stock Exchange is open for trading, or, if the Common
Units are not listed on the New York Stock Exchange, the principal U.S. national
or regional securities exchange on which the Common Units are listed is open for
trading, (y) if the Common Units are

 

3



--------------------------------------------------------------------------------

not traded on a U.S. national or regional securities exchange but are quoted on
the over-the-counter market by Pink OTC Markets Inc. or a similar organization,
Pink OTC Markets Inc. or such similar organization, as applicable, is open for
quoting or (z) if the Common Units are not traded on a U.S. national or regional
securities exchange nor quoted by Pink OTC Markets Inc. or a similar
organization, such day is a Business Day. A “Trading Day” only includes those
days that have a scheduled closing time of 4:00 p.m., New York City time, or the
then standard closing time for regular trading on the relevant exchange or
trading system or, if applicable, regular quoting on the relevant quotation
system.

“Valuation Period” has the meaning assigned to it in Section 9(c) hereof.

“Voting Stock” of any person as of any date means the equity interests of such
person pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors,
managers, general partners or trustees of such person (regardless of whether, at
the time, equity interests of any other class or classes shall have, or might
have, voting power by reason of the occurrence of any contingency) or, with
respect to a partnership (whether general or limited), any general partner
interest in such partnership.

3. Distributions; Allocations. A Holder shall be entitled to receive, on any
Distribution Payment Date, distributions payable in cash in an amount equal to
the greater of (a) $0.51 and (b) the quarterly Common Unit distribution payable
for the most recently completed Quarter, in each case multiplied by the number
of Common Units into which such Preferred Unit is convertible pursuant to
Section 7 (the “Preferred Distributions”), prior to any other distributions
pursuant to Sections 6.4 or 6.5 of the Limited Partnership Agreement in respect
of Junior Units; provided that the Holders of Preferred Units shall not be
entitled to any distribution in respect of the Quarter ending June 30, 2013 or
any Quarter prior thereto. Preferred Distributions shall be paid in any Quarter
on the same date as the distribution payment date for Common Units, and the
Record Dates for distributions on the Preferred Units and Common Units shall be
the same; provided that (i) the first Preferred Distribution shall be for the
Quarter ending September 30, 2013, (ii) if no distribution is paid with respect
to the Common Units for any Quarter, the distribution payment date for the
Preferred Units shall be set by the General Partner to be a date no later than
the 45th day following the end of such Quarter (the date distributions are paid
on the Preferred Units, as set forth above, a “Distribution Payment Date”). If
the Partnership fails to pay in full any Preferred Distribution (or portion
thereof), then (x) the General Partner shall cause the Partnership to pay such
unpaid Preferred Distribution at such time and with such special Record Date as
it may select and (y) the Partnership shall not be permitted to, and shall not,
make any distributions in respect of any Junior Units unless and until all
unpaid Preferred Distributions have been paid in full. No interest shall accrue
or be paid with respect to any unpaid distribution to the Holders of Preferred
Units.

4. Liquidation Value. In the event of any liquidation, dissolution or winding up
of the Partnership or the sale or other disposition of all or substantially all
of the assets of the Partnership, either voluntary or involuntary, the Holders
of the Preferred Units shall be entitled to receive, out of the assets of the
Partnership available for distribution to unit holders, prior and in preference
to any distribution of any assets of the Partnership to the holders of any other
existing or subsequently created Junior Units, an amount equal to the Face Value
per Preferred

 

4



--------------------------------------------------------------------------------

Unit plus all unpaid Preferred Distributions (collectively, the “Liquidation
Value”). The foregoing shall not affect any rights which Holders of Preferred
Units may have to monetary damages.

5. Issuance of Preferred Units. The Preferred Units shall be issued by the
Partnership pursuant to a Class C Preferred Unit Purchase Agreement, dated as of
[             ], 2013 (the “Purchase Agreement”), by and between the Partnership
and Atlas Energy, L.P.

6. Voting Rights. Except as provided herein or as a result of requirements
imposed by Delaware law, the Preferred Units shall have no voting rights. The
affirmative vote of at least 75% of the outstanding Preferred Units shall be
necessary for repeal of this Certificate of Designation or the Certificate of
Limited Partnership or Limited Partnership Agreement or any amendment to the
Limited Partnership Agreement that may adversely affect any of the rights,
preferences, obligations or privileges of the Preferred Units, except that no
Holder of Preferred Units shall have any voting rights with respect to a
Reorganization Event except to the extent it has converted any of its Preferred
Units to Common Units at or prior to the Record Date for Common Units to vote or
consent with respect to any Reorganization Event.

7. Conversion.

(a) Each Preferred Unit, unless previously converted, shall automatically
convert on the Mandatory Conversion Date into a number of Common Units equal to
the Liquidation Value divided by the Execution Date Unit Price (the “Conversion
Rate”), subject to adjustment pursuant to Section 9 hereof.

(b) Holders shall have the right to convert their Preferred Units, in whole or
in part, at any time prior to the Mandatory Conversion Date, into Common Units
at the Conversion Rate, subject to adjustment pursuant to Section 9 hereof.

8. Conversion Procedures.

(a) In order to exercise the right to convert Preferred Units prior to the
Mandatory Conversion Date under Section 7(b), a Holder of such Preferred Units
must:

(1) complete and manually sign the “Notice of Optional Conversion” (attached as
Exhibit A hereto) or a facsimile thereof;

(2) deliver the completed Notice of Optional Conversion;

(3) if required, furnish appropriate endorsements and transfer documents to the
Conversion Agent to the extent that Common Units issued, or cash paid by the
Partnership, upon conversion of Preferred Units are to be issued in a name or
paid to a Person other than the Holder; and

(4) pay all transfer or similar taxes, if any, required, under Section 8(b).

The date that a Holder satisfies the foregoing requirements, or the requirements
set forth in Section 8(b), if applicable, is the “Optional Conversion Date.”

 

5



--------------------------------------------------------------------------------

(b) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes that may be payable in respect of any issuance or delivery of
Common Units upon conversion of Preferred Unit, other than the transfer taxes
payable upon the issuance of Common Units upon conversion of Preferred Units in
a name or names other than that of the Holder, which shall be paid by the
converting Holder.

(c) Effective immediately prior to 5:00 p.m., New York City time, on the
Mandatory Conversion Date or Optional Conversion Date, distributions on the
converted Preferred Units shall cease to accrue and the converted Preferred
Units shall cease to be outstanding, in each case subject to the right of
Holders of such converted Preferred Units to receive the consideration issuable
upon conversion which they are entitled to pursuant to Section 7 hereof.

(d) As of 5:00 p.m., New York City time, on the applicable Mandatory Conversion
Date or Optional Conversion Date, as applicable, the issuance by the Partnership
of Common Units upon conversion of Preferred Units shall become effective and
the Person entitled to receive such Common Units shall be treated for all
purposes as the record holder or holders of such Common Units. Prior to 5:00
p.m., New York City time, on the applicable Mandatory Conversion Date or
Optional Conversion Date, as the case may be, the Common Units issuable upon
conversion shall be deemed not outstanding for any purpose, and Holders of
Preferred Units shall have no rights with respect to the Common Units issuable
upon conversion by virtue of holding Preferred Units.

(e) In connection with the conversion of any Preferred Unit, no fractional
Common Units shall be issued to the converting Holder. In lieu of any fractional
Common Units issuable to a Holder upon conversion, the Partnership shall pay or
deliver, as applicable, to the converting Holder, at its option, either (i) a
number of Common Units rounded up to the next whole number of units, or (ii) an
amount in cash (computed to the nearest cent) equal to the product of that same
fraction and the Closing Price of Common Units on the Trading Day immediately
preceding the Mandatory Conversion Date or Optional Conversion Date, as
applicable.

(f) If more than one Preferred Unit shall be surrendered for conversion at one
time by or for the same Holder, the number of Common Units issuable upon
conversion of those Preferred Units shall be computed on the basis of the
aggregate number of Preferred Units so surrendered.

(g) (i) With respect to any conversion of Preferred Units prior to the Mandatory
Conversion Date,

(1) promptly following the Optional Conversion Date, the Partnership shall
instruct the Conversion Agent to deliver or cause to be delivered to the
converting Holder confirmation by book entry of the whole number of Common Units
issued upon conversion of such Preferred Units; and

(2) on the Business Day immediately following the Partnership Optional
Conversion Date, the Partnership shall deliver or cause to be delivered to the
converting Holder any cash payment for any fractional units that the Partnership
is obligated to pay under Section 8(e).

 

6



--------------------------------------------------------------------------------

(ii) With respect to the mandatory conversion of Preferred Units under
Section 7(a),

(1) promptly following the Mandatory Conversion Date, the Partnership shall
instruct the Conversion Agent to deliver or cause to be delivered to the
converting Holder confirmation by book entry of the whole number of Common Units
issued upon conversion of such Preferred Units, and

(2) on the Business Day immediately following the Mandatory Conversion Date, the
Partnership shall deliver or cause to be delivered to the converting Holder any
cash payment for any fractional units that the Partnership is obligated to pay
under Section 8(e).

9. Conversion Rate Adjustments. The Conversion Rate shall be adjusted from time
to time by the Partnership in accordance with the provisions of this Section 9.

(a) If the Partnership issues Common Units as a distribution to all or
substantially all holders of Common Units, or if the Partnership effects a split
or combination of Common Units, the Conversion Rate shall be adjusted based on
the following formula:

CR1 = CR0 × OS1 / OS0

where,

CR0 = the Conversion Rate in effect immediately prior to the adjustment relating
to such event;

CR1 = the new Conversion Rate in effect taking such event into account;

OS0 = the number of Common Units outstanding immediately prior to the effective
time of the adjustment relating to such event; and

OS1 = the number of Common Units outstanding immediately after the effective
time of the adjustment relating to such event (giving effect to such
distribution, split or share combination, as applicable, as of such effective
time).

Any adjustment made pursuant to this Section 9(a) shall become effective
immediately after 5:00 p.m., New York City time, on the Record Date or the
effective date of such split or combination, as applicable. If any distribution
of the type described in this Section 9(a) is not so paid or made, or the
outstanding Common Units are not split or combined, as the case may be, the new
Conversion Rate shall be immediately readjusted, effective as of the date the
General Partner determines not to pay such distribution or to effect such split
or combination, to the Conversion Rate that would then be in effect if such
distribution, split or combination had not been announced.

 

7



--------------------------------------------------------------------------------

(b) If the Partnership issues to all or substantially all holders of Common
Units any rights, warrants, options or other securities entitling them to
subscribe for or purchase Common Units, or if the Partnership issues to all
holders of Common Units securities convertible into Common Units, in either case
at an exercise price per Common Unit or a conversion price per Common Unit less
than the volume-weighted average of the Closing Prices of Common Units over the
ten consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-distribution Date for such issuance, the Conversion
Rate shall be adjusted based on the following formula:

CR1 = CR0 × (OS0 + X) / (OS0 + Y)

where,

CR0 = the Conversion Rate in effect immediately prior to the adjustment relating
to such event;

CR1 = the new Conversion Rate in effect taking such event into account;

OS0 = the number of Common Units outstanding immediately prior to the effective
time of the adjustment relating to such event;

X = the total number of Common Units issuable pursuant to such rights, warrants,
options, convertible securities or other securities; and

Y = the number of Common Units equal to the quotient of (A) the aggregate price
payable to exercise such rights, warrants, options, convertible securities or
other securities and (B) the average of the Closing Prices of Common Units over
the ten consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-distribution Date for such issuance.

Any adjustment made pursuant to this Section 9(b) shall become effective
immediately after 5:00 p.m., New York City time, on the Record Date. For
purposes of this Section 9(b), in determining whether any rights, warrants,
options, convertible securities or other securities entitle the holders of
Common Units to subscribe for or purchase, or exercise a conversion right for,
Common Units at less than the applicable average of the Closing Prices of Common
Units, and in determining the aggregate exercise or conversion price payable for
such Common Units, there shall be taken into account any consideration the
Partnership receives for such rights, warrants, options, convertible securities
or other securities and any amount payable on exercise or conversion thereof,
with the value of such consideration, if other than cash, to be determined by
the General Partner in good faith. If any rights, warrants, options, convertible
securities or other securities described in this Section 9(b) are not so issued,
the Conversion Rate shall be readjusted, effective as of the date the General
Partner publicly announces its decision not to issue such rights, warrants,
options, convertible securities or other securities, to the Conversion Rate that
would then be in effect without such issuance. If any rights, warrants, options,
convertible securities or other securities described in this Section 9(b) are
not exercised or converted prior to the expiration of the exercisability or
convertibility thereof, the new Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect if

 

8



--------------------------------------------------------------------------------

the adjustments made upon the issuance of such right, warrant, option,
convertible security or other securities had been made on the basis of the
delivery of only the number of Common Units actually delivered.

(c) (i) If the Partnership distributes evidences of its indebtedness or its
other assets or property to all or substantially all holders of Common Units,
excluding:

(A) distributions, rights, warrants, options, convertible securities or other
securities as to which an adjustment was effected pursuant to Section 9(a) or
(b) hereof,

(B) distributions paid exclusively in cash, and

(C) Spin-offs described in this Section 9(c),

then the Conversion Rate shall be adjusted based on the following formula:

CR1 = CR0 × SP0 / (SP0 – FMV)

where,

CR0 = the Conversion Rate in effect immediately prior to the adjustment relating
to such event;

CR1 = the new Conversion Rate taking such event into account;

SP0 = the average of the Closing Prices of Common Units over the ten consecutive
Trading Day period ending on the Trading Day immediately preceding the
Ex-distribution Date for such distribution; and

FMV = the Fair Market Value (as determined by the General Partner in good faith)
of the evidences of indebtedness, assets or property distributed with respect to
each outstanding Common Unit as of the Ex-distribution Date for such
distribution.

An adjustment to the Conversion Rate made pursuant to this Section 9(c)(i) shall
be made successively whenever any such distribution is made and shall become
effective immediately after 5:00 p.m., New York City time, on the Record Date.

(ii) If the Partnership distributes, to all holders of Common Units, common
units of any class or series or any similar equity interest of or relating to a
Subsidiary or other business unit of the Partnership, and such units or equity
interests are listed for trading on a U.S. national securities exchange (a
“Spin-off”), the Conversion Rate shall be adjusted based on the following
formula:

CR1 = CR0 × (FMV0 + MP0) / MP0

where,

 

9



--------------------------------------------------------------------------------

CR0 = the Conversion Rate in effect immediately prior to the adjustment relating
to such event;

CR1 = the new Conversion Rate taking such event into account;

FMV0 = the average of the Closing Prices of the equity interest distributed to
holders of Common Units applicable to one Common Unit over the first ten
consecutive Trading Day period commencing on, and including, the Trading Day
following the effective date of such Spin-off (such period, the “Valuation
Period”); and

MP0 = the average of the Closing Prices of Common Units over the Valuation
Period.

If the application of the foregoing formula would result in a decrease in a
fixed conversion rate, no adjustment to the Conversion Rate shall be made. An
adjustment to the Conversion Rate made pursuant to this Section 9(c)(ii) shall
occur on the final Trading Day of the Valuation Period; provided, that in
respect of any conversion of Preferred Units within the ten consecutive Trading
Days immediately following the date of the Spin-off, references with respect to
the Spin-off to “ten consecutive Trading Day period” shall be deemed replaced
with such lesser number of Trading Days as have elapsed between the effective
date of such Spin-off and the Mandatory Conversion Date or Optional Conversion
Date, as applicable, in determining the Conversion Rate.

(iii) If any such distribution or distribution described in this Section 9(c) is
not paid or made, the new Conversion Rate shall be readjusted, effective as of
the date the General Partner publicly announces its decision not to pay such
distribution or distribution, to the Conversion Rate that would then be in
effect without such distribution or distribution.

(d) If the Partnership or any Subsidiary makes a payment in respect of a tender
or exchange offer for Common Units (other than a tender offer solely to holders
of fewer than 100 Common Units), to the extent that the cash and value of any
other consideration included in the payment per Common Unit exceeds the average
of the Closing Prices of Common Units over the ten consecutive Trading Day
period commencing on the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender or exchange offer (the
“Expiration Date”), the Conversion Rate shall be adjusted based on the following
formula:

CR1 = CR0 × (AC + (SP1 × OS1)) / (SP1 × OS0)

where,

CR0 = the Conversion Rate in effect immediately prior to the adjustment relating
to such event;

CR1 = the new Conversion Rate taking such event into account;

 

10



--------------------------------------------------------------------------------

AC = the Fair Market Value (as determined by the General Partner in good faith),
on the Expiration Date, of the aggregate value of all cash and any other
consideration paid or payable for units accepted for purchase or exchange in
such tender or exchange offer;

OS0 = the number of Common Units outstanding immediately prior to the Expiration
Date (prior to giving effect to such tender offer or exchange offer);

OS1 = the number of Common Units outstanding immediately after the Expiration
Date (after giving effect to such tender offer or exchange offer); and

SP1 = the average of the Closing Prices of Common Units over the ten consecutive
Trading Day period commencing on the Trading Day next succeeding the Expiration
Date (such period, the “Tender Offer Valuation Period”).

If the application of the foregoing formula would result in a decrease in the
Conversion Rate, no adjustment to the Conversion Rate shall be made. Any
adjustment to the Conversion Rate made pursuant to this Section 9(d) shall
become effective immediately after 5:00 p.m., New York City time, on the final
Trading Day of the Tender Offer Valuation Period; provided, that in respect of
any conversion within the ten consecutive Trading Days next succeeding the
Expiration Date, references with respect to “ten consecutive Trading Day period”
shall be deemed replaced with such lesser number of Trading Days as have elapsed
between the Expiration Date and the Mandatory Conversion Date, Optional
Conversion Date or Reorganization Event Conversion Date, as applicable, in
determining the Conversion Rate.

If the Partnership or one of its Subsidiaries is obligated to purchase Common
Units pursuant to any such tender or exchange offer, but the Partnership, or
such Subsidiary, is permanently prevented by applicable law from effecting any
such purchase, or all such purchases are rescinded, then the new Conversation
Rate shall be readjusted to be the Conversion Rate that would then be in effect
if such tender or exchange offer had not been made.

(e) Notwithstanding the provisions of this Section 9, no adjustment to the
Conversion Rate shall be made if Holders may participate in the transaction that
would otherwise give rise to such adjustment on an as-converted basis and
without converting their Preferred Units.

(f) Notwithstanding the provisions of this Section 9, no adjustment to the
Conversion Rate need be made if the Common Units to be issued upon conversion
will actually receive the consideration provided in, or be subject to, the
transaction or event that would otherwise trigger the adjustment.

(g) No adjustment to the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) of
the Conversion Rate then in effect; provided, that any adjustments that by
reason of this Section 9(g) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment. All calculations under this
Section 9 shall be made by the Partnership and

 

11



--------------------------------------------------------------------------------

shall be made to the nearest cent or to the nearest one-ten thousandth
(1/10,000th) of a unit, as the case may be. Notwithstanding the foregoing, all
adjustments not previously made shall have effect with respect to any conversion
of Preferred Units.

(h) To the fullest extent permitted by law, the Partnership may (but is not
required to) make such increases in the Conversion Rate, in addition to those
required by this Section 9, as the General Partner considers to be advisable to
avoid or diminish any income tax to holders of Common Units or rights to
purchase Common Units resulting from any distribution or distribution of Common
Units (or rights or warrants to acquire Common Unit) or from any event treated
as such for income tax purposes. To the fullest extent permitted by applicable
law, the Partnership from time to time may (but is not required to) increase the
Conversion Rate by any amount for any period of time if the period is at least
20 days and the increase is irrevocable during the period and the General
Partner determines in good faith that such increase would be in the best
interest of the Partnership, which determination shall be conclusive.

(i) If the Partnership shall be required to withhold taxes on constructive
distributions to a Holder and the Partnership pays the applicable withholding
taxes, the Partnership may, at its option, set off any such payment against
cash, Common Units or other assets distributable or payable to such Holder.

(j) Whenever the Conversion Rate is adjusted as herein provided, the Partnership
shall promptly file with the Conversion Agent an Officer’s certificate setting
forth the Conversion Rate after such adjustment and a brief statement setting
forth in reasonable detail the method by which the adjustment to the Conversion
Rate was determined. Unless and until a responsible officer of the Conversion
Agent shall have received such Officer’s certificate, the Conversion Agent shall
not be deemed to have knowledge of any adjustment of the Conversion Rates and
may assume that the last Conversion Rates of which it has knowledge are still in
effect. Promptly after delivery of such certificate, the Partnership shall
prepare a notice of such adjustment of Conversion Rates setting forth the
adjusted Conversion Rates and the date on which each adjustment becomes
effective and shall promptly mail such notice of adjustment of the Conversion
Rate to each Holder at its last address appearing in the Unit register. Failure
to deliver such notice shall not affect the legality or validity of any such
adjustment.

10. Conversion Upon Certain Reorganization Events. If an event described in
Section 11(a) is anticipated to occur in which the Partnership is not the
surviving entity, then the Partnership may, at its option, cause the conversion
of all, but not less than all, outstanding Preferred Units (the “Reorganization
Event Conversion”). The Reorganization Event Conversion shall occur on the
effective date of such Reorganization Event (the “Reorganization Event
Conversion Date”). If the Partnership exercises this option, each Holder of the
Preferred Units shall receive the Reference Property. In order for the
Partnership to exercise its option for a Reorganization Event Conversion, the
Partnership must provide written notice to the Holders not later than 30 days
prior to the anticipated effective date of the Reorganization Event.

 

12



--------------------------------------------------------------------------------

11. Effect of Reclassification, Consolidation, Merger or Sale on Conversion.

(a) Subject to the Partnership’s right to convert the Preferred Units under
Section 10, in the event of:

(i) any consolidation, merger or combination of the Partnership with or into
another Person (other than a merger or consolidation in which the Partnership is
the continuing Partnership and in which the Common Units outstanding immediately
prior to the merger or consolidation are not exchanged for cash, securities or
other property of the Partnership or another Person);

(ii) any sale, transfer, lease or conveyance of all or substantially all of the
properties and assets of the Partnership to any other person; or

(iii) any statutory exchange of the Partnership’s securities with another Person
(other than in connection with a merger or acquisition covered by clause
(i) above),

in each case where Common Units are exchanged for, or converted into, stock,
securities, property or assets (including cash or any combination thereof) (a
“Reorganization Event”), each Preferred Unit outstanding immediately prior to
such Reorganization Event shall, without the consent of the Holder, become
convertible into the kind of securities, cash and other property that such
Holder would have been entitled to receive if such Holder had converted its
Preferred Units into Common Units immediately prior to such Reorganization Event
(the “Reference Property”). In such event, on the Reorganization Event
Conversion Date, the applicable Conversion Rate then in effect shall be applied
to determine the amount and value of securities, cash or property a Holder would
have received in such transaction (without interest thereon and without any
right to distributions thereon which have a Record Date prior to the date such
Preferred Units are actually converted).

(b) Subject to the notice requirements of Section 10 regarding certain
transactions as set forth in Section 11(a), the Partnership shall cause notice
of the application of this Section 11 to be delivered to each Holder at the
address of such Holder within twenty (20) days after the occurrence of any of
the events specified in Section 11(a). Failure to deliver such notice shall not
affect the legality or validity of any conversion pursuant to this Section 11.

(c) The above provisions of this Section 11 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances, provided, that if Section 10 applies to any event or occurrence,
this Section 11 shall not apply to such event or occurrence.

12. Notices. The Partnership shall distribute to the Holders of Preferred Units
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the holders of Common Units of the Partnership, at such times and by such
method as such documents are distributed to such holders of such Common Units.

 

13



--------------------------------------------------------------------------------

13. No Reissuance. No Preferred Units acquired by the Partnership by reason of
redemption, purchase, conversion or otherwise shall be reissued.

14. Transfers. No Preferred Unit shall be transferable by any Holder of
Preferred Units, except in compliance with all federal and applicable state
securities laws. Prior to any transfer, and as a condition thereto, the General
Partner may require such documentation, including appropriate opinions of legal
counsel, as it, in its sole discretion, deems necessary.

15. Severability of Provisions. If any right, preference or limitation of the
Preferred Units set forth in this Certificate of Designation (as this
Certificate of Designation may be amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule or law or public
policy, all other rights, preferences and limitations set forth in this
Certificate of Designation, which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
set forth be deemed dependent upon any such other right, preference or
limitation unless so expressed herein.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate of Designation has been duly executed as of
the date first above written.

 

ATLAS RESOURCE PARTNERS, L.P. By: ATLAS RESOURCE PARTNERS GP, LLC, its general
partner By:  

 

Name:   Title:  

 

15



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF OPTIONAL CONVERSION

The undersigned hereby irrevocably elects to convert the                     
(the “Preferred Units”), represented by book entry with the Partnership’s
transfer agent, into Common Units of                     . Unless otherwise
specified below, the undersigned elects to convert all Preferred Units
represented by book entry. If units are to be issued in the name of a person
other than the undersigned, the undersigned shall pay all transfer taxes payable
with respect thereto.

The Partnership is not required to issue Common Units until the original
Preferred Unit to be converted, the required cash payment, if any, and required
transfer taxes, if any, are received by the Partnership or its transfer agent.

Name of registered holder of Preferred Units to be converted:

 

Signature:                                                               Name:  
                                                            Address:  

 

 

 

 

Fax No.:                                                                      

Number of Preferred Units to be converted (if less than all units represented by
book entry with the Partnership’s transfer agent):
                                                 

Name of the Person in which Common Units issuable upon conversion are to be
issued (if different from the undersigned):
                                                 

 

16



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMON UNIT PURCHASE WARRANT

THIS WARRANT AND THE SECURITIES FOR WHICH THIS WARRANT MAY BE EXERCISED
(COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS.

ATLAS RESOURCE PARTNERS, L.P.

WARRANT TO PURCHASE COMMON UNITS

 

Warrant No.:   Number of Common Units:                

Atlas Resource Partners, L.P., a Delaware limited partnership (the
“Partnership”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, [                    
], the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the
Partnership, at any time or times on or after the Warrant Date (as defined in
Section 1 (xiii)), but not after 11:59 P.M. New York Time on the Expiration Date
(as defined herein) [                    (                     )] Common Units
(as defined in Section 1(iii) below) (the “Warrant Units”) at the Warrant
Exercise Price (as defined in Section 1(xv) below).

Section 1. Definitions. The following words and terms as used in this Warrant
shall have the following meanings:

(i) “Business Combination” means a merger, consolidation, statutory share
exchange or similar transaction that requires approval of the limited partners
of the Partnership.

(ii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(iii) “Common Units” means (i) the Partnership’s common units of limited
partnership interest, and (ii) any capital securities into which such Common
Units shall have been changed or any capital securities resulting from a
reclassification of such Common Units.

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

(v) “Expiration Date” means [            ], 2016.

(vi) “Ordinary Cash Distribution” means a cash distribution to Common Units out
of Available Cash, as such term is defined in the Partnership Agreement.

(vii) “Partnership Agreement” means the Partnership Agreement of the
Partnership, as the same may be amended from time to time.

(viii) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

(ix) “Principal Market” means, with respect to the Common Units or any other
security, the New York Stock Exchange, or, if the Common Units or such other
security is not traded on the New York Stock Exchange, then the principal
securities exchange or trading market for the Common Units or such other
security.

(x) “Pro Rata Repurchases” means any purchase of Common Units by the Partnership
or any affiliate thereof pursuant to (A) any tender offer or exchange offer
subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Units, in the case of both (A) or (B), whether for cash or
securities of the Partnership, evidences of indebtedness of the Partnership or
any other person or any other property (including, without limitation, shares of
capital stock, other securities or evidences of indebtedness of a subsidiary),
or any combination thereof, effected while this Warrant is outstanding. The
“Effective Date” of a Pro Rata Repurchase shall mean the date of acceptance of
shares for purchase or exchange by the Partnership under any tender or exchange
offer which is a Pro Rata Repurchase or the date of purchase with respect to any
Pro Rata Repurchase that is not a tender or exchange offer.

(xi) “Registration Rights Agreement” means that agreement dated
[                    ], by and among the Partnership and the persons who have
purchased Class C convertible preferred units of the Partnership.

(xii) “Securities Act” means the Securities Act of 1933, as amended.

(xiii) “Warrant” means this Warrant and all Warrants issued in exchange,
transfer or replacement hereof pursuant to the terms of this Warrant.

(xiv) “Warrant Date” means [            ], 2013.

(xv) “Warrant Exercise Price” shall be equal to, with respect to any Warrant
Unit, $[        ], subject to adjustment as hereinafter provided.

 

18



--------------------------------------------------------------------------------

(xvi) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on its Principal Market
during the period beginning at 9:30 a.m., New York City Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00 p.m., New York City Time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg Financial Markets (or any successor thereto, “Bloomberg”) through its
“Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York City Time (or such other time as such over-the-counter
market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as such over-the-counter market
publicly announces is the official close of trading), as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by the National Quotation Bureau, Inc. If the
Weighted Average Price cannot be calculated for such security on such date on
any of the foregoing bases, the Weighted Average Price of such security on such
date shall be the fair market value as mutually determined by the Partnership
and the Holder. If the Partnership and the Holder are unable to agree upon the
fair market value of the Common Units, then such dispute shall be resolved
pursuant to Section 2(a) below. All such determinations to be appropriately
adjusted for any dividend, stock split, combination or other similar transaction
during any period during which the Weighted Average Price is being determined.

Section 2. Exercise of Warrant.

(a) Subject to the terms and conditions hereof, Warrants may be exercised by the
Holder, in whole or in part, at any time on any Business Day on or after the
opening of business on the Warrant Date and prior to 11:59 P.M. New York Time on
the Expiration Date by (i) delivery of a written notice, in the form attached as
Exhibit A hereto (the “Exercise Notice”), of such holder’s election to exercise
his Warrants, which notice shall specify the number of Warrant Units to be
purchased and, (ii) payment to the Partnership of an amount equal to the Warrant
Exercise Price multiplied by the number of Warrant Units as to which his Warrant
is being exercised (the “Aggregate Exercise Price”) by wire transfer of
immediately available funds (or by check if the Partnership has not provided the
holder with wire transfer instructions for such payment). In the event of any
exercise of the rights represented by the Warrant in compliance with this
Section 2(a), the Partnership shall on the second (2nd) Business Day (the
“Warrant Unit Delivery Date”) following the date of its receipt of the later of
the Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”), issue the Warrant Units to which the Holder shall be entitled by
registering such Warrant Units in the name of the Holder or its designee upon
the books and records of the Partnership, the number of Common Units to which
the Holder shall be entitled. Upon the later of the date of delivery of (x) the
Exercise Notice and (y) the Aggregate Exercise Price referred to in clause
(ii) above, a Holder of Warrants shall be deemed for all purposes to have become
the Holder of record of the Warrant Units with respect to which his Warrant has
been exercised (the date thereof being referred to as the “Deemed Issuance
Date”), irrespective of the date of delivery of the Warrant Units. In the case
of a dispute as to the determination of the Warrant Exercise Price, or the
arithmetic calculation of the number of Warrant Units, the Partnership shall
promptly issue to the

 

19



--------------------------------------------------------------------------------

Holder the number of Warrant Units that is not disputed and shall submit the
disputed determinations or arithmetic calculations to the Holder via facsimile
within two (2) Business Days of receipt of the Holder’s Exercise Notice. If the
Holder and the Partnership are unable to agree upon the determination of the
Warrant Exercise Price, or arithmetic calculation of the number of Warrant Units
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Partnership shall promptly
submit via facsimile (i) the disputed determination of the Warrant Exercise
Price to an independent, reputable investment banking firm agreed to by the
Partnership and the Holder of the Warrant or (ii) the disputed arithmetic
calculation of the number of Warrant Units to its independent, outside public
accountant. The Partnership shall direct the investment banking firm or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Partnership and the Holder of the results no later than two
(2) Business Days after the date it receives the disputed determinations or
calculations. Such investment banking firm’s or accountant’s determination or
calculation, as the case may be, shall be deemed conclusive absent demonstrable
error.

(b) If this Warrant is submitted for exercise, as may be required by
Section 2(d), and unless the rights represented by this Warrant shall have
expired or shall have been fully exercised, the Partnership shall, as soon as
practicable and in no event later than four (4) Business Days after receipt of
this Warrant (the “Warrant Delivery Date”) and at its own expense, issue a new
Warrant identical in all respects to this Warrant except it shall represent
rights to purchase the number of Warrant Units purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Units with respect
to which such Warrant is exercised.

(c) No fractional Common Units are to be issued upon the exercise of this
Warrant, but rather the number of Common Units issued upon exercise of this
Warrant shall be rounded up or down to the nearest whole number (with 0.5
rounded up).

(d) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
exercise of this Warrant in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Warrant to the Partnership unless
it is being exercised for all of the Warrant Units represented by the Warrant.
The Holder and the Partnership shall maintain records showing the number of
Warrant Units exercised and issued and the dates of such exercises or shall use
such other method, reasonably satisfactory to the Holder and the Partnership, so
as not to require physical surrender of this Warrant upon each such exercise. In
the event of any dispute or discrepancy, such records of the Partnership
establishing the number of Warrant Units to which the Holder is entitled shall
be controlling and determinative in the absence of demonstrable error.
Notwithstanding the foregoing, if this Warrant is exercised as aforesaid, the
Holder may not transfer this Warrant unless the holder first physically
surrenders this Warrant to the Partnership, whereupon the Partnership will
forthwith issue and deliver upon the order of the Holder a new Warrant of like
tenor, registered as the holder may request, representing in the aggregate the
remaining number of Warrant Units represented by this Warrant. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following exercise of any portion of
this Warrant, the number of Warrant Units represented by this Warrant may be
less than the number stated on the face hereof. Each Warrant shall bear the
following legend:

 

20



--------------------------------------------------------------------------------

ANY TRANSFEREE OF THIS WARRANT SHOULD CAREFULLY REVIEW THE TERMS OF THIS
WARRANT, INCLUDING SECTION 2(d) HEREOF. THE SECURITIES REPRESENTED BY THIS
WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION 2(d) HEREOF.

Section 3. Covenants. The Partnership hereby covenants and agrees as follows:

(e) This Warrant is, and any Warrants issued in substitution for or replacement
of this Warrant will upon issuance be, duly authorized and validly issued.

(f) All Warrant Units that may be issued upon the exercise of the rights
represented by the Warrants will, upon issuance, be validly issued, fully paid
and nonassessable, subject to applicable provisions of the Delaware Revised
Uniform Limited Partnership Act.

(g) During the period within which the rights represented by the Warrant may be
exercised, the Partnership will at all times have authorized and reserved a
sufficient number of Common Units to provide for the exercise of the rights then
represented by the Warrants.

(h) The Partnership shall promptly secure the listing of the Common Units
issuable upon exercise of this Warrant on the Principal Market (subject to
official notice of issuance upon exercise of this Warrant) and each other market
or exchange on which the Common Units are traded or listed and shall maintain,
so long as any other Common Units shall be so traded or listed, such listing of
all Common Units from time to time issuable upon the exercise of this Warrant;
and the Partnership shall so list on the Principal Market and each other market
or exchange on which the Common Units are traded or listed and shall maintain
such listing of, any other shares of capital stock of the Partnership issuable
upon the exercise of this Warrant if and so long as any shares of the same class
shall be listed on the Principal Market and each other market or exchange on
which the Common Units is traded or listed.

(i) The Partnership will not, by amendment of its Partnership Agreement or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of the Warrants and in the
taking of all such action as may reasonably be requested by the Holder of any
Warrant in order to protect the exercise privilege of such Holder against
impairment, consistent with the tenor and purpose of the Warrants. Without
limiting the generality of the foregoing, the Partnership will take all such
actions as may be necessary or appropriate in order that the Partnership may
validly and legally issue Common Units upon the exercise of any Warrants.

(j) The Warrants will be binding upon any entity succeeding to the Partnership
by merger, consolidation or acquisition of all or substantially all of the
Partnership’s assets.

 

21



--------------------------------------------------------------------------------

Section 4. Taxes. The Partnership shall pay any and all taxes (excluding income
taxes, franchise taxes or other taxes levied on gross earnings, profits or the
like of Holders of Warrants) that may be payable with respect to the issuance
and delivery of Warrant Units upon exercise of Warrants.

Section 5. Holder not deemed a Limited Partner. The Holder, as such, shall not
be entitled to vote or receive dividends or be deemed the Holder of Common Units
for any purpose solely due to its ownership of the Warrant, nor shall anything
contained in the Warrant be construed to confer upon the Holder, as such, any of
the rights of a limited partner of the Partnership or any right to vote, give or
withhold consent to any Partnership action (whether any reorganization, issue of
partnership units or interests, reclassification of partnership units of
interests, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive distributions or subscription rights, or otherwise, prior to
the Deemed Issuance Date of the Warrant Units that such Holder is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any obligations or liabilities on
the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a Limited Partner of the Partnership, whether such liabilities
are asserted by the Partnership or by creditors of the Partnership.

Section 6. Representations of Holder. The holder of this Warrant, by the
acceptance hereof, represents that it is acquiring this Warrant, and upon
exercise hereof will acquire the Warrant Units, for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution of this Warrant or the Warrant Units, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, the Holder does not agree to hold this
Warrant or any of the Warrant Units for any minimum or other specific term and
reserves the right to dispose of this Warrant and the Warrant Units at any time
in accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Holder further represents, by acceptance hereof, that,
as of this date, such holder is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act (an “Accredited Investor”) and has had the
opportunity to ask questions and receive answers concerning the Partnership, the
Warrant and the offering thereof from the Partnership. Each delivery of an
Exercise Notice shall constitute confirmation at such time by the Holder of the
representations concerning the Warrant Units set forth in the first two
sentences of this Section 6, unless contemporaneous with the delivery of such
Exercise Notice, the Holder notifies the Partnership in writing that it is not
making such representations (a “Representation Notice”). If the Holder delivers
a Representation Notice in connection with an exercise, it shall be a condition
to such holder’s exercise of this Warrant and the Partnership’s obligations set
forth in Section 2 in connection with such exercise, that the Partnership
receive such other representations as the Partnership considers reasonably
necessary to assure the Partnership that the issuance of its securities upon
exercise of this Warrant shall not violate any United States or state securities
laws, and the time periods for the Partnership’s compliance with its obligations
set forth in Section 2 shall be tolled until such Holder provides the
Partnership with such other representations.

 

22



--------------------------------------------------------------------------------

Section 7. Ownership and Transfer.

(a) The Partnership shall maintain at its principal executive offices or at the
offices of its transfer agent (or such other office or agency of the Partnership
as it may designate by notice to the Holder), a register for this Warrant, in
which the Partnership shall record the name and address of the person in whose
name this Warrant has been issued, as well as the name and address of each
transferee. The Partnership may treat the person in whose name any Warrant is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.

(b) This Warrant and the rights granted hereunder shall be assignable by the
Holder without the consent of the Partnership. Neither the Warrant nor the
Warrant Units shall be transferable by any Holder except in compliance will all
federal and applicable state securities laws. Prior to any transfer, and as a
condition thereto, the Partnership’s general partner may require such
documentation, including appropriate opinions of legal counsel, as it, in its
sole discretion, deems necessary.

(c) The Partnership is obligated to register the Warrant Units for resale under
the Securities Act pursuant to the Registration Rights Agreement, and the Holder
(and assignees thereof) is entitled to the registration rights in respect of the
Warrant Units as set forth in the Registration Rights Agreement.

Section 8. Adjustments. The Warrant Exercise Price and the number of Common
Units issuable upon exercise of this Warrant shall be subject to adjustment from
time to time as follows; provided, that if more than one subsection of this
Section 8 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 8 so as to result in duplication:

(a) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Partnership shall (i) declare and pay a dividend or make a distribution on its
Common Units in Common Units, (ii) subdivide or reclassify the outstanding
Common Units into a greater number of units, or (iii) combine or reclassify the
outstanding Common Units into a smaller number of units, the number of Warrant
Units issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination or reclassification shall be proportionately adjusted so that a
Warrant Holder after such date shall be entitled to purchase the number of
Warrant Units which such Holder would have owned or been entitled to receive in
respect of Common Units subject to this Warrant after such date had this Warrant
been exercised immediately prior to such date. In such event, the Warrant
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of Warrant Units issuable upon the exercise of this
Warrant before such adjustment and (2) the Warrant Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, subdivision, combination or reclassification giving rise
to this adjustment by (y) the new number of Warrant Units issuable upon exercise
of the Warrant determined pursuant to the immediately preceding sentence.

 

23



--------------------------------------------------------------------------------

(b) Distributions. In case the Partnership shall fix a record date for the
making of a distribution to all holders of Common Units of securities, evidences
of indebtedness, assets, cash, rights or warrants (excluding Ordinary Cash
Dividends, dividends of its Common Units and other dividends or distributions
referred to in Section 8(a)), in each such case, the Warrant Exercise Price in
effect prior to such record date shall be reduced immediately thereafter to the
price determined by multiplying the Warrant Exercise Price in effect immediately
prior to the reduction by the quotient of (x) the Weighted Average Price of the
Common Units on the last trading day preceding the first date on which the
Common Unit trades regular way on the Principal Market on which the Common Unit
is listed or admitted to trading without the right to receive such distribution,
minus the amount of cash and/or the fair market value of the securities,
evidences of indebtedness, assets, rights or warrants to be so distributed in
respect of one Common Unit as determined by the Board of Directors of the
Partnership’s general partner in good faith (the “Fair Market Value”) divided by
(y) such Weighted Average Price on such date specified in clause (x); such
adjustment shall be made successively whenever such a record date is fixed. In
such event, the number of Warrant Units issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Warrant Units issuable upon the exercise of this Warrant
before such adjustment, and (2) the Warrant Exercise Price in effect immediately
prior to the distribution giving rise to this adjustment by (y) the new Warrant
Exercise Price determined in accordance with the immediately preceding sentence.
In the case of adjustment for a cash dividend that is, or is coincident with, an
Ordinary Cash Dividend, the Fair Market Value shall be reduced by the per unit
amount of the portion of the cash dividend that would constitute an Ordinary
Cash Dividend. In the event that such distribution is not so made, the Warrant
Exercise Price and the number of Warrant Units issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors of the Partnership’s general partner determines not to
distribute such units, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Warrant Exercise Price that would then be
in effect and the number of Warrant Units that would then be issuable upon
exercise of this Warrant if such record date had not been fixed.

(c) Certain Repurchases of Common Units. In case the Partnership effects a Pro
Rata Repurchase of Common Units, then the Warrant Exercise Price shall be
reduced to the price determined by multiplying the Warrant Exercise Price in
effect immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
Common Units outstanding immediately before such Pro Rata Repurchase and (y) the
Weighted Average Price of a share of Common Units on the trading day immediately
preceding the first public announcement by the Partnership or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of Common Units outstanding
immediately prior to such Pro Rata Repurchase minus the number of Common Units
so repurchased and (ii) the Weighted Average Price per Common Unit on the
trading day immediately preceding the first public announcement by the
Partnership or any of its Affiliates of the intent to effect such Pro Rata
Repurchase. In such event, the number of Common Units issuable upon the exercise
of this Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Common Units issuable upon the exercise of this
Warrant before such adjustment, and (2) the Warrant Exercise Price in effect

 

24



--------------------------------------------------------------------------------

immediately prior to the Pro Rata Repurchase giving rise to this adjustment by
(y) the new Warrant Exercise Price determined in accordance with the immediately
preceding sentence. For the avoidance of doubt, no increase to the Warrant
Exercise Price or decrease in the number of unit issuable upon exercise of this
Warrant shall be made pursuant to this Section 13(c).

(d) Business Combinations. In case of any Business Combination or
reclassification of Common Units (other than a reclassification of Common Units
referred to in Section 8(a)), the Warrantholder’s right to receive Warrant Units
upon exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of units or other securities or property
(including cash) which the Common Unit issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Holder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the Holder’s
right to exercise this Warrant in exchange for any shares of stock or other
securities or property pursuant to this paragraph. In determining the kind and
amount of units, securities or the property receivable upon exercise of this
Warrant following the consummation of such Business Combination, if the holders
of Common Units have the right to elect the kind or amount of consideration
receivable upon consummation of such Business Combination, then the
consideration that the Warrantholder shall be entitled to receive upon exercise
shall be deemed to be the types and amounts of consideration received by the
majority of all holders of the common stock that affirmatively make an election
(or of all such holders if none make an election).

(e) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 8 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 8 to the contrary notwithstanding, no adjustment in the Warrant
Exercise Price or the number of Common Units into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a Common Unit, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.01 or
1/10th of a Common Unit, or more.

(f) Timing of Issuance of Additional Common Units Upon Certain Adjustments. In
any case in which the provisions of this Section 8 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Partnership may defer until the occurrence of such event (i) issuing to the
holder of this Warrant exercised after such record date and before the
occurrence of such event the additional Common Units issuable upon such exercise
by reason of the adjustment required by such event over and above the Common
Units issuable upon such exercise before giving effect to such adjustment and
(ii) paying to such holder any amount of cash in lieu of fractional Common
Units; provided, however, that the Partnership upon request shall deliver to
such holder a due bill or other appropriate instrument evidencing such holder’s
right to receive such additional units, and such cash, upon the occurrence of
the event requiring such adjustment.

 

25



--------------------------------------------------------------------------------

(g) Statement Regarding Adjustments. Whenever the number of Warrant Units into
which this Warrant is exercisable shall be adjusted as provided in this
Section 8, the Partnership shall forthwith file at the principal office of the
Partnership a statement showing in reasonable detail the facts requiring such
adjustment and the number of Warrant Units into which Warrants shall be
exercisable after such adjustment, and the Partnership shall also cause a copy
of such statement to be sent by mail, first class postage prepaid, to the Holder
at the address appearing in the Partnership’s records.

(h) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 8, the Partnership shall take any action which may be necessary,
including obtaining regulatory, or limited partner approvals or exemptions, in
order that the Partnership may thereafter validly and legally issue as fully
paid and nonassessable all Warrant Units issuable pursuant to the Warrants.

(i) Adjustment Rules. Any adjustments pursuant to this Section 8 shall be made
successively whenever an event referred to herein shall occur.

Section 9. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Partnership shall promptly, on receipt
of an indemnification undertaking by the Holder (or in the case of a mutilated
Warrant, the Warrant), issue a new Warrant of like denomination and tenor as
this Warrant so lost, stolen, mutilated or destroyed.

Section 10. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Partnership:

Atlas Resource Partners, L.P.

c/o Atlas Resource Partners GP, LLC

Park Place Corporate Center One

1000 Commerce Drive, Suite 410

Pittsburgh, PA 15275

Telephone:     (412) 489-0006

Facsimile:      (412) 262-2820

Attention:      Chief Legal Officer

 

26



--------------------------------------------------------------------------------

With copy to:

Ledgewood

1900 Market Street, Suite 750

Philadelphia, PA 19103

Telephone:    (215) 731-9450

Facsimile:     (215) 735-2513

Attention:     J. Baur Whittlesey, Esq.

If to the Warrant Holder:

Section 11. Date. The date of this Warrant is [             ], 2013. This
Warrant, in all events, shall be wholly void and of no effect after 11:59 P.M.,
New York Time, on the Expiration Date, except that notwithstanding any other
provisions hereof, the provisions of Section 7 shall continue in full force and
effect after such date as to any Warrant Units or other securities issued upon
the exercise of this Warrant.

Section 12. Amendment and Waiver. This Warrant may be amended and the
Partnership may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only with the written consent of the
Holder; provided, however, that the Partnership may, without the consent of the
Holder, amend or supplement this Warrant to cure defects or inconsistencies.

Section 13. Descriptive Headings; Governing Law. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

Section 14. Rules of Construction. Unless the context otherwise requires,
(a) all references to Sections, Schedules or Exhibits are to Sections, Schedules
or Exhibits contained in or attached to this Warrant, (b) each accounting term
not otherwise defined in this Warrant has the meaning assigned to it in
accordance with accounting principles generally accepted in the United States,
(c) words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (d) the use of the word “including” in this
Warrant shall be by way of example rather than limitation.

* * * * * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership has caused this Warrant to be executed as of
the date first written above.

 

ATLAS RESOURCE PARTNERS, L.P. By: Atlas Resource Partners GP, LLC By:  

 

Name:   Title:  

 

28